Citation Nr: 1719594	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  13-12 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, August 1972 to October 1980, June 2006 to November 2006, and May 2009 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for asthma.

The Board observes that the February 2012 rating decision also denied a compensable rating for bilateral hearing loss.  The Veteran entered a notice of disagreement in March 2012 and a statement of the case was issued in March 2013.  However, in his April 2013 substantive appeal (VA Form 9), he limited his appeal to the issue of entitlement to service connection for asthma.  Therefore, the issue of entitlement to a compensable rating for bilateral hearing loss is not properly before the Board.

In February 2017, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  At such time, the undersigned held the record open for 60 days until April 7, 2017, for the receipt of additional evidence.  Thereafter, in March 2017, the Veteran, through his representative, requested an extension to submit such evidence as his appointments were not scheduled until April 4 and 7, 2017.  While such motion was never ruled on, as the Board is remanding the Veteran's claim, he is free to submit such additional evidence prior to the readjudication of his claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed, and that there is a complete record upon which to decide the Veteran's claim so that he is afford every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that he was diagnosed with asthma in the early 2000's and, while he served on various periods of active duty, that such condition was aggravated in July 2009 while on duty in Kuwait.  Specifically, he alleges that, prior to his deployment in 2009, he felt fine and was able to do his job; however, after such deployment, his asthma became progressively worse and impacted his ability to do his job, which ultimately led to his retirement.  Therefore, the Veteran claims that service connection for asthma on the basis of aggravation is warranted.

By way of background, a December 2006 and February 2008 Periodic Health Assessment, the Veteran reported chronic bronchitis, but not asthma.  In the latter assessment, he indicated that he has had bronchitis since 2005.  Such records also reflect a hay fever allergy, to include to dust.

Prior to the Veteran's last period of service, private treatment records dated in February 2009 reflect treatment for shortness of breath and a cough, which was ultimately diagnosed as a viral syndrome.  At such time, he underwent a pulmonary function test (PFT), which was noted to be consistent with mild obstructive airway disease.  A chest X-ray revealed no acute cardiopulmonary disease, but showed a small non-calcified granuloma.

The Veteran's service treatment records reflect that, in a May 2009 vaccination records, he reported that he had been diagnosed with asthma or hay fever.  In June 2009, it was noted that he was on Symbicort, Singular, and Proventil, and had a history of chronic obstructive pulmonary disease (COPD), allergies, and asthma.  In July 2009, it was noted that the Veteran had an asthma exacerbation in Kuwait prior to starting convoy operations in Iraq.  With regard to treatment in Kuwait, the service treatment records reflect that the Veteran was treated for intrinsic asthma.  At such time, it was noted that he had a 40 pack/year smoking history, asthma, and recurrent bronchitis, with two episodes in the prior six months of bad exacerbation.  He presented with shortness of breath, fever, productive cough, and chest/arm pain.  The Veteran was treated with steroids and an increase in his inhaler medication.  Following such treatment, he returned, but his provider requested a Medevac to Landstuhl because his asthma was uncontrolled.  Thereafter, he was treated at Landstuhl with improvement in his symptoms.

A July 2009 Statement of Medical Examination and Duty Status completed at Landstuhl reflects that the Veteran was treated for intrinsic asthma during the line of duty.  In this regard, such document indicates that, while in Kuwait, the Veteran had difficulty with dust and was Medevac'd out for treatment.

In September 2009, after the Veteran had returned to the United States, it was noted that the Veteran reported that, after he arrived in Kuwait, he was exposed to a large amount of dust on arrival.  Thereafter, he developed fevers up to 102-103, a productive cough, and shortness of breath, which required treatment.  It was noted that there was a concern that such was an asthma exacerbation.  In this regard, the Veteran was reportedly told that he had asthma by history by a primary care provider, but such was based on clinical symptoms only.  It was observed that he was started on Symbicort around February 2009, which was changed to Advair just prior to his deployment.  The provider noted that foregoing PFT results as well as the Veteran's smoking history, which was one pack a day for 38 years, prior to quitting in January 1996.  It was further noted that the Veteran had a history of chronic rhinitis that began approximately 15 years previously.  Ultimately, it was determined that his symptoms had resolved, and he had been cleared from pulmonology and allergy clinics.  He indicated that he was going to the gym daily without breathing difficulty.  It was noted that his dyspnea in Kuwait was most likely secondary to an infectious etiology, which has resolved.  PFTs showed normal baseline spirometry with negative methacholine challenged, and there was no evidence of asthma.  

Post-service treatment records reflect diagnoses of asthma.  In August 2010, the Veteran underwent a VA examination to determine the current nature and etiology of his asthma.  At such time, the Veteran reported having asthma for 12 years.  Following a physical examination and PFTs, the examiner confirmed the diagnosis of asthma.  Upon a review of the record, the examiner noted that the Veteran developed an episode of respiratory symptoms in May 2009, and records from September 2009 reflect that his history was consistent with infectious etiology.  The examiner concluded that the Veteran had an acute respiratory episode in 2009, and his asthma was currently well-controlled with medication.  Based on the foregoing, the opined that it was less likely than not that such episode permanently aggravated his asthma.

However, as the August 2010 VA examiner did not provide a complete rationale for his opinions, or apply the proper legal standard, the Board finds that a remand for an addendum opinion is necessary to decide the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Additionally, as noted in the Introduction, the Veteran indicated that he wished to submit additional evidence from medical appointments attended in April 2017.  Therefore, on remand, he should be invited to do so.  Furthermore, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include records dated from December 2012 to the present from the New Mexico VA Healthcare System, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, obtained, to include updated VA treatment records dated from December 2012 to the present from the New Mexico VA Healthcare System.  Further, the Veteran should be provided an opportunity to submit additional evidence from medical appointments he attended in April 2017.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the record to the VA examiner who conducted the Veteran's August 2010 respiratory examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the August 2010 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the records, the examiner should offer an opinion as to the following inquiries:

Is there clear and unmistakable evidence that asthma pre-existed the Veteran's entry to active duty in May 2009?

(i)  If there is clear and unmistakable evidence that asthma pre-existed such period of service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that asthma did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  

If there was an increase in the severity of the Veteran's asthma, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that asthma pre-existed such period of service, then the examiner is asked whether it is at least as likely as not that such is directly related to service, including the Veteran's illness in July 2009.  

In offering any opinion, the examiner should consider the entirety of the record, to include the Veteran's lay statements as to the effect that, prior to his deployment in 2009, he felt fine and was able to do his job; however, after such deployment, his asthma became progressively worse and impacted his ability to do his job, which ultimately led to his retirement.

A rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any development as may be indicated by any responses received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the record.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for a response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
	


_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

